DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 9, 12, 16, and 18-20 have been amended.
Claim 21 has been added.
Claims 1-10, 12-16, and 18-21 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Examiner’s Note
The Examiner left a voicemail for Ari Pramudji, Reg. No. 45,022, on July 18, 2022 in an attempt facilitate compact prosecution. The Examiner did not receive a return call.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-16, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at line 8, “the first instruction operand field” and at line 10, “the second instruction operand field.” There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites, at line 4, “the second instruction.” There are multiple possible antecedent bases for this limitation in the claim, i.e., multiple prior recitations of “second instruction,” rendering the claims indefinite.
Claim 9 recites, at line 15, “at least the issue queue.” There is insufficient antecedent basis for this limitation in the claim. That is, “an issue queue” is not introduced until line 16. Claim 20 has similar issues and is similarly rejected.
Claim 18 recites, at line 4, “the third instruction.” There are multiple possible antecedent bases for this limitation in the claim, i.e., multiple prior recitations of “a third instruction,” rendering the claims indefinite.
Claims 2-8, 10, 12-16, 18, 19, and 21 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,950,927 by Apisdorf et al. (hereinafter referred to as “Apisdorf”).
Regarding claim 1, Apisdorf discloses:
a method comprising: identifying a first instruction as a preceding instruction (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependee instruction, which is a preceding instruction upon which a subsequent instruction depends.);
identifying a second instruction as a succeeding instruction (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependent instruction, which is a succeeding instruction upon which a prior instruction depends.); 
defining a dependency based on the identified first and second instructions, wherein the dependency corresponds to a predetermined ordered constraint (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependency between instructions, which discloses a predetermined ordered constraint.); 
generating, at a central processing unit (CPU), a complementary parameter indicating the dependency of the first and second instructions wherein the complementary parameter comprises a same value stored in the first instruction operand field of the preceding instruction, wherein the preceding instruction comprises at least two fields configured to store a set of complementary parameters, and the second instruction operand field of the succeeding instruction, wherein the succeeding instruction comprises at least two fields configured to store the set of complementary parameters (Apisdorf discloses, at col. 9, lines 20-31, a compiler, which discloses a CPU, generating dependence indicators as depends bits and tells bits, i.e., complementary parameters indicating the dependency of first and second instructions. The bits are included in the instructions, i.e., the instruction operand fields, and have the same value, i.e., a value of one indicates dependence and is present in both the dependee and dependent instructions. As disclosed at col. 9, lines 37-43, each instruction includes both depends bits and tells bits, which discloses first and second fields.).

Regarding claim 2, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
storing a first parameter of the complementary parameters in a first internal storage of the CPU (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses a first instruction, include the dependence indicators, which discloses storing the dependence indicators, i.e., complementary parameters, in a first internal storage of the CPU.).

Regarding claim 3, Apisdorf discloses the elements of claim 2, as discussed above. Apisdorf also discloses:
storing a second parameter in a second internal storage of the CPU (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses a second instruction, include the dependence indicators, which discloses storing the dependence indicators, i.e., complementary parameters, in a second internal storage of the CPU.).

Regarding claim 4, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
generating updated first and second instructions, wherein the updated first and second instructions include respective first and second parameters of the complementary parameters (Apisdorf discloses, at col. 9, lines 36-43, that the instructions, which discloses first and second instructions, include the dependence indicators, which discloses generating updated first and second instructions.).

Regarding claim 5, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
determining, by the CPU, if an execution of the succeeding instruction is required to follow an execution of the preceding instruction (Apisdorf discloses, at col. 8, lines 46-47, identifying a dependency between instructions, which discloses determining whether execution of a succeeding instruction is required to follow execution of a preceding instruction.).

Regarding claim 6, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
the first and second instructions comprise one or more of load, store, atomic, or cache maintenance instructions (Apisdorf discloses, at col. 3, lines 27-31, that dependent instructions involve one instruction (i.e., a succeeding instruction) using the results of another instruction (i.e., a preceding instruction), which discloses the preceding instruction comprises a store of the results and the succeeding instruction comprises a load of the results.).

Regarding claim 7, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
the first instruction corresponds to a second succeeding instruction (Apisdorf discloses, at col. 9, lines 36-43, multiple dependent instructions can depend on a single dependee.).

Regarding claim 8, Apisdorf discloses the elements of claim 1, as discussed above. Apisdorf also discloses:
wherein the second instruction corresponds to a second preceding instruction (Apisdorf discloses, at col. 9, lines 36-43, a single dependent instruction can depend on multiple dependee instructions.).

Allowable Subject Matter
Claims 9 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in claims 9 and 20 when considered in combination with the other limitations in those claims: “determining an instruction-type of the first and second instructions; selecting a stage of dependency enforcement based on the instruction-type, wherein stages of dependency enforcement comprise at least the issue queue or writeback buffer; sending the first and second instructions to an issue queue of the CPU; executing, at the issue queue or the writeback buffer of the CPU, the dependency enforcement of the first and second instructions based on the instruction-type.”
Claims 10, 12-16, 18, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 7-9 of the response filed May 27, 2022 (“response”), the Applicant argues the cited reference does not disclose the newly added limitations of claim 20.
These remarks have been fully considered and, in light of the claim amendments presented in the response, are deemed persuasive. Please see above for an indication of allowable subject matter.

On pages 9-10 of the response the Applicant argues regarding claims 1-8, “Applicant respectfully submits that Apisdorf and Maiyuran (individually or in combination which Applicant does not admit) neither teaches nor suggests "generating, at a central processing unit (CPU), a complementary parameter indicating the dependency of the first and second instructions, wherein the complementary parameter comprises a same value stored in the first instruction operand field of the preceding instruction, wherein the preceding instruction comprises at least two fields configured to store a set of complementary parameters, and the second instruction operand field of the succeeding instruction, wherein the succeeding instruction comprises at least two fields configured to store the set of complementary parameters," as recited in claim 1. Further to the above arguments, Apisdorf is silent regarding (and therefore cannot teach) both preceding and succeeding instructions including at least two fields configured to store a set of complementary parameters.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Apisdorf discloses, at col. 9, lines 37-43, each instruction includes both depends and tells bits. This discloses complementary parameters, preceding and succeeding instructions, and the instructions having two fields to store the complementary parameters. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 10-12 of the response the Applicant argues the remaining claims are allowable for similar reasons. 
As noted above, in light of the claim amendments presented in the response, independent claim 9, which includes similar features to claim 20, and the dependent claims from claims 9 and 20, are indicated as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183